Citation Nr: 0200207	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  00-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The appellant in this case is the widow of the veteran.  The 
veteran had active military service from May 1941 to June 
1943.  

This appeal arises from a November 1999 rating action entered 
by the New Orleans, LA, VA regional office (RO).  It was 
perfected for appeal in February 2000, and subsequently 
forwarded to the Board of Veterans' Appeals (Board).  In 
March 2001, the Board remanded the matter to the RO for 
additional development.  The case has since been returned to 
the Board.  

When the case was last before the Board, it included the 
issue of entitlement to special monthly death pension 
benefits.  While the matter was under the Board's 
consideration, but unknown to the Board, the appellant's 
claim for special monthly death pension was granted by the RO 
in an October 2000 rating action.  Accordingly, this issue is 
no longer in appellant status, and will not be further 
addressed.   


FINDINGS OF FACT

1.  At the time of his death in August 1999, at age 90, the 
veteran was service connected for anxiety reaction, 
depressive features, rated as 100 percent disabling from July 
9, 1997 (previously rated 30 percent from August 1969) and 
lumbar spine arthritis with sciatic neuritis, rated 60 
percent disabling.  

2.  The veteran's Certificate of the Death reflects that his 
death was caused by Pneumonitis, diffuse aspiration type, due 
to or as a consequence of debilitation secondary to dementia.  

3.  No competent medical evidence has been submitted into the 
record which links the veteran's terminal illnesses to 
service.  

4.  No competent medical evidence has been submitted into the 
record which establishes that a disability related to 
service, or a service-connected disability, caused or 
contributed substantially or materially to cause the death of 
the veteran.


CONCLUSIONS OF LAW

1.  Pneumonitis was not incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

2.  Dementia was not incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

The appellant in this case essentially contends that the 
veteran's service connected anxiety reaction substantially 
and materially contributed to cause his death.  A review of 
his certificate of death reflects that the veteran died as an 
in-patient at the VA Medical Center in August 1999.  Listed 
as the immediate cause of death was pneumonitis, diffuse 
aspiration type, which was due to or as a consequence of 
debilitation secondary to dementia.  At the time of his 
death, the veteran was service connected for anxiety 
reaction, depressive features, rated as 100 percent disabling 
from July 1997, and lumbar spine arthritis with sciatic 
neuritis, rated 60 percent disabling.  

A review of the terminal hospital discharge summary shows 
that the veteran had been transferred to the VA hospital in 
July 1999 from a community nursing home for treatment of 
infected decubitus ulcers of both feet.  At the time of his 
admission, there was ischemic necrosis of the right foot and 
a foul smelling discharge.  In addition, these records show 
that the veteran was described as emaciated, and not 
responsive to verbal stimuli.  (Although he intermittently 
moaned, he did not follow any verbal commands.)  A tube for 
feeding was apparently in place in the veteran's abdomen, and 
his treatment while hospitalized consisted of intravenous 
antibiotics for his infection.  He was also given medication 
to control his blood sugar and to control any pain he may 
experience.  Occasional secretions into the throat the 
veteran experienced were removed by suction.  Given this 
condition, a do not resuscitate order was in effect, and in 
the early morning hours of August 25, 1999, the veteran went 
into cardiopulmonary arrest and he passed away.  The 
diagnoses listed on the hospital summary were decubitus ulcer 
with infection, both feet; Alzheimer disease with dementia; 
peripheral vascular disease with ischemic necrosis, both 
feet; diabetes mellitus, non-insulin-dependent; hypertension; 
history of bilateral cataract surgery; and malnutrition.  

An autopsy of the veteran was performed 4 hours after his 
death.  The report from this revealed that the veteran had a 
long history of a chronic, debilitated, bedridden, demented 
state during which time he had acquired decubitus ulcers of 
the hips and feet.  The remains of the veteran were described 
as that of a somewhat wasted white male with right angle 
contractures of both hips and knees.  A 5.5cm eschar on the 
right was noted, together with early necrosis of skin on the 
left hip and over the sacrum.  The feet, especially the right 
foot, were necrotic.  The report goes on to describe the 
various body cavities and organs examined, and lists the 
following pathological diagnoses:  chronic, severe, 
bedridden, dependent state; Alzheimer's disease; pneumonitis, 
nodular, lower lobes, aspiration type; coronary 
atherosclerosis, mild-moderate; aortic atherosclerosis with 
large patches of intimal necrosis; senile cardiac amyloid, 
incidental; Chronic pancreatitis; necrosis of feet; decubiti, 
hips; contracture of hips and knees; cholelithiasis; 
nephrosclerosis, bilateral; lipid depletion, adrenals; 
reactive splenitis; pituitary microadenoma, incidental; 
myeloproliferative disorder (essential thrombocythemia), 
incidental; and adenocarcinoma of prostate, incidental.  

In reviewing the veteran's entire claims file, the Board 
notes that it shows the veteran was initially awarded service 
connection for a low back disability in a January 1944 rating 
action, following his discharge from service with back 
complaints.  Subsequent records revealed that the veteran's 
complaints were considered to be psychosomatic in nature, and 
in a January 1949 rating action, the disability for which 
service connection was established was re-characterized as 
anxiety reactions with conversion symptoms attributed to 
sciatic neuritis.  By a 1953 rating action, the veteran's 
service connected disability was characterized simply as 
chronic anxiety reaction.  In a 1961 rating action, 
impairment from the veteran's low back disability was 
apparently again recognized, although both the psychiatric 
and orthopedic nature of the veteran's problems were listed 
as a single disease entity.  The following year, they were 
identified as separate and distinct disabilities, and 
remained recognized as such for the remainder of the 
veteran's life.  

More recent records show that it was not until 1996 that 
there was any suggestion that dementia played any role in the 
veteran's impairment, but that its role was by then 
significant.  At that time, the veteran's wife reported that 
the veteran's memory had become increasingly poor over the 
past year, as the veteran was no longer able to find the 
bathroom in his own home, he was unable to relate how many 
grandchildren he had, and he was not oriented to date.  In 
conversation with the veteran, a VA examiner who evaluated 
the veteran in November 1996 noted that the veteran changed, 
seemingly at random, from English to French, (French 
apparently being his first language).  At the time of this 
examination, the veteran's service connected psychiatric 
disorder was diagnosed only "by history."  His current 
psychiatric diagnosis was dementia, not otherwise specified.  

A psychiatric examination of the veteran conducted in 
November 1997 confirmed the diminishing role played by the 
veteran's service connected anxiety reaction, in addition to 
the continuing deterioration in the veteran's mental state 
from dementia.  The report from this examination revealed 
that the veteran spoke exclusively in French and that the 
information obtained from him had to be translated through 
his wife.  This report also showed that the veteran did not 
know the day, date, month or season of the year, or even the 
year.  Although the veteran's wife apparently expressed 
concern that the veteran had experienced an increase in 
anxiety with respect to people visiting or his exposure to 
noise, the examiner apparently considered this to be a 
consequence of increased medication the veteran was taking.  
It was also noted the veteran did not appear anxious while 
sitting in the chair during the examination.  Further, the 
veteran's service connected anxiety reaction was not included 
among the veteran's diagnoses.  The diagnosis was senile type 
dementia.  The examiner also noted that he did not consider 
the veteran competent to handle his affairs.  

In addition to this 1997 examination report, the record also 
shows that it was in 1997 that the veteran was determined to 
be incompetent for VA purposes.  At that time, however, the 
schedular evaluation for the veteran's service connected 
psychiatric disorder remained 30 percent, as it had been 
since 1961.  In a January 1998 rating action, the RO 
increased the evaluation of the veteran's service connected 
anxiety reaction to 100 percent.  The basis for this increase 
is not clear, because the medical evidence of record clearly 
established that the veteran's mental incapacity was 
considered to be a product of his dementia, rather than any 
anxiety reaction.  Nevertheless, this 100 percent schedular 
rating was made effective from July 1997, and continued 
through the remainder of the veteran's life.  

Following this increase in benefits, the RO apparently 
reviewed the competency status of the veteran in August 1998.  
His incompetency status was confirmed, and it was noted that 
the veteran was at that time, residing in a nursing home.  
The next records associated with the claims file are those 
from the veteran's terminal hospitalization as discussed 
above.  

It is clear from the evidence set forth above, that the 
disabilities associated with the veteran's death were not 
shown to be present during his military service, but first 
appeared several decades thereafter.  It is also clear that 
there has been no medical evidence associated with the claims 
file that suggests the veteran's terminal health problems 
were caused by his military service.  Furthermore, the record 
shows that the cognitive impairment the veteran experienced 
for several years prior to his death was due to senile 
dementia, which his terminal hospital record shows was 
associated with Alzheimer's disease.  Significantly, neither 
one of the veteran's service connected disabilities was 
included among the diagnoses entered in either the terminal 
hospital discharge summary, or in the autopsy report.  
Likewise, none of these records include any indication that 
the veteran's service connected disabilities were implicated 
in his death, either by way of treatment previously provided, 
or by way of interference with any treatment provided during 
the time before his death. 

As already stated, the appellant maintains that the veteran's 
service connected disabilities played a role in the veteran's 
death.  Particularly, she expressed her belief that the 
veteran's dementia was a component of his service connected 
anxiety reaction.  As described above, however, the medical 
evidence fails to reflect that association to be the case.  
Rather, the record shows these two disabilities to be 
distinct conditions, with the service connected anxiety 
reaction playing a diminishing role in the veteran's 
impairment late in life.  Records dated in 1996 reflect 
anxiety reaction as only a historical diagnosis, after which 
the condition is no longer mentioned.  Indeed, the terminal 
hospital records show that the veteran's dementia was a 
product of his Alzheimer's disease, rather than his 
previously diagnosed anxiety reaction.  

As the foregoing evidence shows, neither the veteran's 
military service, or his service-connected disabilities were 
considered to be implicated in the conditions resulting in 
his death.  Moreover, there has been no contentions made that 
any of those treating the veteran were of the opinion that 
the veteran's death was related to the veteran's service.  
Given, therefore, that those conditions that were linked to 
the veteran's death were first shown several years after 
service, and have not been related by any medical 
professional to service or a service-connected disability, 
there is no basis for establishing service connection for 
them.  Similarly, there is no competent evidence suggesting 
that the veteran's service connected disabilities were in any 
way implicated in causing the veteran's death or in any way 
interfered with his treatment prior to his death.  In view of 
this, there is no plausible basis for finding that a service-
connected disability either caused or materially contributed 
to the veteran's death.

In this case, there has simply been no competent medical 
evidence presented showing that a service-connected 
disability played any role in the veteran's death.  
Therefore, there is no basis for establishing service 
connection for the cause of the veteran's death, and the 
appellant's claim must be denied.  

Veterans Claims Assistance Act of 2000

In reaching the foregoing conclusion regarding the 
appellant's claim, the Board notes that during the pendency 
of this appeal, the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), and it essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

In this regard, the Board observes that in a letter addressed 
to the appellant in April 2001, with a copy provided to her 
representative, the RO set forth VA's obligations pursuant to 
the VCAA.  Thus, she has been made aware of the content of 
the VCAA.  As to VA having fulfilled its obligations pursuant 
to that law, the Board observes that through the statement of 
the case, and supplemental statements of the case, the 
appellant has been informed of the criteria which must be met 
to establish entitlement to the benefits she seek, and of the 
evidence considered in connection with her claim.  Further, 
she has not indicated that there are any other pertinent 
medical records that could be obtained.  Under these 
circumstances, the Board concludes that VA has met its notice 
requirements and its duty to assist in developing the facts 
pertinent to this claim pursuant to the provisions of the 
VCAA, and that no further development in this regard is 
required. 

ORDER

Service connection for the cause of death is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

